Citation Nr: 1518525	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-40 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether referral for consideration of entitlement to an increased rating for interstitial fibrosis and pleural calcifications as a result of asbestos exposure on an extra-scheduler basis is warranted under section 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1948 to May 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Winston-Salem, North Carolina.  

In a March 2013 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued a memorandum decision, and remanded the case to the Board for action consistent with the decision.  Specifically, the Court found the Veteran did not raise an argument relative to the Board's March 2013 determination that a higher schedular rating was not warranted for the service-connected pulmonary disability.  As such, the Court affirmed that portion of the decision.  The Veteran did argue that the Board failed to provide adequate reasons and bases for its determination that referral for extra-schedular consideration was not warranted.  The Court has remanded the case on that issue alone, and therefore, the Board has characterized the issue as set forth on the title page above. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The Veteran's interstitial fibrosis and pleural calcifications disability is adequately contemplated by the scheduler rating criteria.




CONCLUSION OF LAW

The criteria for referral of the Veteran's claim for a higher rating for interstitial fibrosis and pleural calcification due to asbestos exposure to the Director of Compensation Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran has not been provided with a new letter that addresses the requirements necessary for referral of a case to the Director of Service for extra-schedular consideration, the Board finds that this deficiency has not prejudiced the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In so finding, the Board notes that the Veteran has been notified of the evidence necessary to substantiate his claim via written correspondence from the RO, as well as a Board decision.  Moreover, he has demonstrated actual knowledge of the evidence most pertinent to substantiating his claim.  Specifically, the Veteran provided a substantial brief to the Court in support of his appeal noted above, wherein he provided a complete argument detailing the reason he believed his case should be referred for extra-scheduler consideration.  

Since that time, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the issue on appeal.

Legal Criteria

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Analysis

As noted above, the Court has remanded the case for additional consideration as to whether referral to the Director of Compensation Service is warranted for extra-scheduler consideration of the Veteran's claim for entitlement to an increased rating for interstitial fibrosis and pleural calcifications.  

In this case, the Veteran's disability has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6825.  This diagnostic code provides for disability ratings from 10 to 100 percent based on pulmonary function test (PFT) findings.  In addition, a 100 percent evaluation is warranted when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension is present; or where outpatient oxygen therapy is required.  

In his brief to the Court, the Veteran through his representative has asserted an extra-scheduler rating referral is warranted, because the Veteran exhibits manifestations that are not found in the rating schedule.  In particular, the Veteran's representative has asserted the Veteran has diffuse interstitial changes, scarring, nodular markings, pleural thickening, bilateral diaphragmatic calcifications, and metallic foreign bodies shown in his radiographic records.  The representative has also asserted the Veteran suffers from a rare dry cough, dyspnea on mild exertion, a restrictive pattern, daily coughing, wheezing, and chest tightness. 

In Thun the Court articulated a two prong analysis to determine whether a case should be referred to the Director of Compensation and Pension Service for extra-scheduler consideration.  Id.  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

In this case, the Board has found the Veteran's disability does not break from the "governing norm," as the disability-interstitial lung disease with pleural plaques resulting in reduced lung functioning-is expressly contemplated by the rating schedule.  As such, the condition does not satisfy the first criteria for submission for extra-schedular consideration, as the condition is not considered an exceptional or unusual disability picture.  

Although the Veteran's representative has asserted the Veteran experiences additional manifestations such as a rare dry cough, dyspnea on mild exertion, a restrictive pattern, daily coughing, wheezing, and chest tightness, the Board notes that the December 2012 VA examiner has expressly indicated the Veteran's dyspnea, cough and wheezing are attributable to his COPD, which has resulted from a prior heavy smoking history.  Therefore, these non-service connected symptoms could not be referred to the Director of Compensation Service, as they are not manifestations of the Veteran's interstitial lung disease with pleural plaques.  

Relative to the Veteran's assertion that the Board failed to consider the examiner's indication that the Veteran's disability causes a "restrictive pattern," the Board notes that the December 2008 examiner rendered this finding as a result of the Veteran's mild restrictive ventilator defect shown during his forced vital capacity (FVC) test.  This test is expressly considered by the rating schedule under Diagnostic Code 6825, and as such, the rating criteria adequately contemplate the Veteran's "restrictive pattern" disability picture.  

Finally, the Veteran's representative has suggested his radiographic findings, to include diffuse interstitial changes, scarring, nodular markings, pleural thickening, bilateral diaphragmatic calcifications, and metallic foreign bodies, warrant submission of the Veteran's case for extra-scheduler consideration.  The Board finds this argument also lacks merit.  Initially, the Board notes that the Veteran's own physician has attributed the "tiny metallic foreign bodies" to treatment for prostate cancer.  Therefore, these findings could not be the basis for an extra-schedular referral for the same reason the Veteran's dyspnea, coughing, wheezing, and chest tightness could not be referred.  The remaining radiographic findings have been associated with the Veteran's interstitial lung disease with pleural plaques; however, these are merely radiographic findings that in and of themselves, are not considered disabling impairments.  The Veteran's representative has not provided even a slight argument indicating how or why these radiographic findings cause increased disability.  The Board notes that when the above noted Diagnostic Code was adopted, VA indicated "X-ray changes unique to asbestosis are not necessarily related to the degree of disability but are helpful in establishing the fact of asbestosis exposure.  They therefore relate more to the issue of service connection rather than to evaluation, and we have not made them a part of the evaluation criteria."  61 Fed. Reg. 46720, 46725 (1996).  Additionally, the Board notes that asbestos-induced interstitial lung disease is defined as a process whereby inhaled fibers lead to interstitial fibrosis and ultimately pulmonary scarring, which then results in pulmonary insufficiency.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 161-162, 536 (32d Ed. 2012).  Clearly, the above-noted radiographic findings were considered when rendering the Veteran's diagnosis of interstitial lung disease with pleural plaques; however, absent medical evidence indicating these incidental findings have resulted in actual functional impairment, a referral for extra-schedular consideration is not warranted.  For the above reasons, the Board again finds submission of this case for extra-scheduler consideration is not warranted.  


ORDER

Referral for consideration of entitlement to an increased rating for interstitial fibrosis and pleural calcifications as a result of asbestos exposure on an extra-scheduler basis under section 38 C.F.R. § 3.321(b) is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


